Citation Nr: 1219133	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  10-04 42	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel












INTRODUCTION

The Veteran had active military service from January 1968 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  By way of the May 2006 decision, the RO denied entitlement to service connection for PTSD. 

The Board notes that in a February 2009 rating decision and subsequent February 2007 Statement of the Case (SOC) the RO characterized the issue on appeal as whether new and material evidence has been received to reopen the claim for entitlement to service connection for PTSD.  However, after a careful review of the Veteran's claims file the Board finds that the May 2006 rating decision was not a final decision and therefore, the issue on appeal is entitlement to service connection for PTSD.  The Board finds that the May 2006 rating decision is not a final decision since the Veteran submitted a Notice of Disagreement (NOD) in August 2006, an SOC was issued in February 2007, and in a February 2007 statement the Veteran expressed his interest to continue his appeal and submitted additional private and VA treatment records and thus the Board accepts that as a timely VA-9 Substantive Appeal.  In addition, the RO stated in a November 2007 rating decision and subsequent notification letter that the issue of entitlement to service connection for PTSD was under appeal and thus, would not be discussed in that rating decision.  Therefore, the Board finds that by considering the RO's actions in the November 2007 rating decision and accompanying notification letter and the Veteran's statements in February 2007, the May 2006 decision is not a final decision and still on appeal.  

The Board has expanded the scope of the claim to consider whether the Veteran has any psychiatric disorder, including PTSD, related to service.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted.  

In April 2006 and November 2008 VA memoranda it was determined that there was a lack of information to verify the Veteran's claimed in-service stressors.  The only stressor of record was noted in a June 2004 VA treatment note.  Although the Veteran served in the Republic of Vietnam, and he was not directly involved in combat, he indicated that when he was deployed he was in fear of sometimes dying. He frequently heard bombs going off, and feared he might die before he came back home.  The Board notes that the RO has repeatedly contacted the Veteran for additional PTSD stressor information; however, the Veteran has not provided any additional information. 

The Board notes that VA recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor.  First, the Veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3)).  Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.  Id.

The Board finds that at this time the RO should send the Veteran another PTSD questionnaire in order to make sure there is a completely detailed list of stressors, to include descriptive factors such as details of the incident, the location, the dates, and the people involved.  Once the Veteran submits the PTSD questionnaire the RO should take steps to verify any of the alleged stressors.  Since the Veteran has not been afforded a VA examination, the Board finds that the Veteran should be scheduled for a VA examination to determine the nature and likely etiology of his PTSD.  The VA examiner should opine if the Veteran has a diagnosis of PTSD that is at least likely as not related to a stressful event that took place during his military service.   In so doing, the examiner should be asked to confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  The examiner should also address the question of whether or not the Veteran has any other psychiatric disorder related to service. 

Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The RO should send the Veteran a PTSD Questionnaire in order to make sure there is a complete and detailed list of stressors, to include details and descriptive facts such as the incident, the location, the dates, and the people involved.  The RO should then undertake all action in order to verify the claimed stressors.  

3.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of any psychiatric disorder, including PTSD.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's medical history and any assertions regarding whether the Veteran's PTSD is due to service.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner must answer all of the following questions:

A) Does the Veteran have any current psychiatric diagnosis, including PTSD?

B) For every diagnosed psychiatric disability, the examiner should provide a medical opinion as to whether it is at least as likely as not that such disability is due to or aggravated by service, or a service-connected disorder?

C) If PTSD is diagnosed, then the VA examiner must opine as to whether the claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.

In rendering his/her opinion, the VA examiner should discuss all opinions of record.  A full and complete rationale for all opinions expressed is required.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issue on appeal should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


